Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election of Claims

Applicant’s election of Group I (Claims 1-7, 9-14,17-18,21,23-33) in the reply filed on April 28, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,7,28-29,31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Granville (USPT 6,180,402)

Granville teaches a defined culture medium with an effective amount of protease inhibitor.  RPMI is capable of supporting pluripotent stem cells (Col 13; Example 1).  as in instant Claim 1, the protease inhibitor is PMSF (Col 13, Example 1) as in instant Claim 2, wherein the protease inhibitor is TLCK (Col 13, Example 1) as in instant Claim 3, the medium does not comprise an ERK ½ inhibitor (Col 13; Example 1) as in instant Claim 7, the culture medium is devoid of a JNK inhibitor (Col 13, Example 1) as in instant Claim 28, the defined culture medium devoid of a p38 inhibitor (Col 13, Example 1) as in instant Claim 29, the medium does not contain basic fibroblast growth factor (Col 13, Example 1) as in instant Claims 31-32, The limitations concerning the number of passages (Claim 33) does not add anything structurally to the defined culture medium of Claim 1.

The reference anticipates the claim limitations

Claim(s) 1,7,25-26,28-30,33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dalton (US 20080268533)

Dalton teaches a defined cell culture medium comprising an effective amount of a protease inhibitor/GSK3β inhibitor, wherein the culture medium is capable of maintaining human pluripotent stem cells in a pluripotent state.  The suspension culture without substrate adherence is intended use and does not add anything structurally or functionally to the claim language.   According to the applicants’ specification, a “defined culture medium refers to a man-made culture medium and all its components.”  Dalton teaches a man-made culture medium with specific components   (Abstract, Paragraph 14; [0074] and [0075]) as in instant Claims 1,25.  The medium does not require an ERK ½ inhibitor be present as in instant Claim 7, the defined culture medium further comprising a leukemia inhibitory factor (LIF) (Paragraph 75) as in instant Claim 26, Neither a JNK inhibitor and/or a p38 inhibitor is required (Paragraph 75) as in instant Claims 28-29, Paragraph 79 states that a serum replacement can be used which would mean that the medium would be serum-free (Paragraph 79) as in instant Claim 30, The functional language mentioning the ability to maintain pluripotency for five passages does not distinguish the invention from Dalton because Dalton teaches a cell culture medium capable of supporting pluripotent growth for multiple passages to the claimed invention claim 33.
The reference anticipates the claim limitations






Claim(s) 1,7,25,28-29,33 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffman (US 20140234960)

Hoffman teaches a cell culture medium containing a GSK3β inhibitor/protease inhibitor devoid of a ERK ½ inhibitor.  The cell culture medium used is low-glucose Dulbecco’s Modified Eagle Medium which can be used to successfully culture pluripotent cells. (Paragraph 4; Paragraphs 33- 35. According to the applicants’ specification, a “defined culture medium refers to a man-made culture medium and all its components.”  The functional language, “where the culture medium is capable of maintaining human pluripotent stem cells in a pluripotent state when cultured in a suspension culture devoid of substrate adherence” cannot be distinguished from Hoffman because the medium of Hoffman is capable of culturing pluripotent cells in suspension as in instant Claims 1,7,25.  The medium does not require the presence of a JNK inhibitor, a p38 inhibitor, and/or FGF as in instant Claims 28-29, The functional language mentioning the ability to maintain pluripotency for five passages does not distinguish the invention from Hoffman because Hoffman teaches a cell culture medium capable of supporting pluripotent growth for multiple passages as in instant Claim 33.

The reference anticipates the claim limitations


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1,5,6,10,14,17-18,21,23,25 are rejected under 35 U.S.C. 103 as being unpatentable over Dalton (US 20080268533)

	Dalton applies as above.  Dalton teaches a defined culture medium comprising a GSK3β inhibitor (a protease inhibitor and a Wnt 3a stabilizer) (Paragraph 14) to maintain a cells in a pluripotent state (Abstract).  Dalton does not specifically state that a Wnt3a polypeptide is included into its composition.  However, Dalton does teach that Wnt3a can maintain self-renewal and pluripotency of ES/pluripotent cells (Paragraph 107 of Dalton); therefore, it would have been obvious to have added it to the composition with the GSK3β inhibitor to encourage maintenance of the pluripotent state (Paragraph 107).  The stabilizing agent is not a lipid vesicle (Paragraph 14)as in instant Claims 1, 5-6, 10, 14,17-18, 23, Dalton does not require the presence of a ERK ½ inhibitor (Paragraph 75) as instant Claim 21, 25, 

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,
148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can
be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."

	In the present situation rationales A, B, E, G are applicable.  The clamed method was known in the art at the time of filing as indicated by the teachings of the cited references.  Dalton teaches a cell culture medium with a protease inhibitor/GSK3β inhibitor and the importance of Wnt3a with maintaining pluripotency.  Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation.  The cited prior art meets criteria set forth in both Graham and KSR.  

Claims 1,4, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dalton (US 20080268533) in view of Hanna (US 20110088107)

	Dalton applies as above to teach claims 1,4, and 10.  Dalton does not specifically state that a GSK3β inhibitor, CHIR99021, is used.  However, Hanna teaches the use of CHIR99021 (also a protease inhibitor) in its pluripotent culture medium (Paragraph 33).  An artisan would have been motivated to have used CHIR99021 with the medium taught by Dalton because Hanna teaches that this particular GSK3β inhibitor can be used to culture pluripotent stem cells (Paragraph 33).  Since Hanna teaches that CHIR99021 can be used to maintain the cells in a pluripotent/undifferentiated state, there would be a high expectation for success (Paragraph 33)  as in instant Claim 9, 11
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,
148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can
be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."

	In the present situation rationales A, B, E, G are applicable.  The clamed method was known in the art at the time of filing as indicated by the teachings of the cited references.  Dalton teaches a cell culture medium with a protease inhibitor/GSK3β inhibitor and the importance of Wnt3a with maintaining pluripotency.  Hanna teaches the use of CHIR99021.  Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation.  The cited prior art meets criteria set forth in both Graham and KSR.  


Claims 1 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Dalton (US 20080268533) in view of Amit (US 20130236961)

Dalton applies as above to teach claim 1.  Dalton fails to teach the inclusion of IL6RIL6 chimera in its culture medium.  However, Amit teaches the inclusion of IL6RIL6 chimera in its pluripotent culture medium (Abstract).  An artisan would have been motivated to have used IL6RIL6 chimera in his/her culture medium because Amit discloses that this component can be used to help maintain pluripotent stem cells in an undifferentiated state (Abstract).  Since the Amit reference teaches that this component can be used to successfully maintain pluripotent stem cells, there would be a high expectation for success (Abstract) as in instant Claim 27

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,
148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can
be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."

	In the present situation rationales A, B, E, G are applicable.  The clamed method was known in the art at the time of filing as indicated by the teachings of the cited references.  Dalton teaches a cell culture medium with a protease inhibitor/GSK3β inhibitor and the importance of Wnt3a with maintaining pluripotency.  Amit teaches the IL6RIL6 chimera.  Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation.  The cited prior art meets criteria set forth in both Graham and KSR.  

Claims 10 and 12-13,17,24 are rejected under 35 U.S.C. 103 as being unpatentable over Dalton (US 20080268533) in view of Granville (6,180,402)

	Dalton applies as above to teach claims 10 and 17.  Dalton fails to teach the inclusion of protease inhibitors such as TLCK and/or PMSF into its culture medium.  However, at the time of applicants’ invention, Granville had taught the use of such cell culture agents in cell culture medium (Cols 7-8).  An artisan would have been motivated to have used TLCK/PMSF in the culture medium of Dalton in order to reduce the occurrence of cell death by apoptosis as taught by Granville (Cols 7-8).  Protease inhibitors protect cells from apoptosis, there would be a high expectation for success.

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,
148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can
be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."

	In the present situation rationales A, B, E, G are applicable.  The clamed method was known in the art at the time of filing as indicated by the teachings of the cited references.  Dalton teaches a cell culture medium with a protease inhibitor/GSK3β inhibitor and the importance of Wnt3a with maintaining pluripotency.  Granville teaches the use of TLCK.  Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation.  The cited prior art meets criteria set forth in both Graham and KSR.  



Claims 1,5,7,10 17 rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (US 20140234960) in view of Ikeyama (US 20180066231) 

Hoffman teaches a cell culture medium containing a GSK3β inhibitor/protease inhibitor (BIO) devoid of a ERK ½ inhibitor.  The cell culture medium used is low-glucose Dulbecco’s Modified Eagle Medium which can be used to successfully culture pluripotent cells.  Paragraph 35 details that the cells are treated with BIO a GSK3β inhibitor/protease inhibitor (Pargraph 4; Paragraphs 33- 35. According to the applicants’ specification, a “defined culture medium refers to a man-made culture medium and all its components.”  Hoffman does not teach the inclusion of a WNT3a polypeptide in its culture medium.  However, Ikeyama teaches the inclusion of Wnt3a in its culture medium (Paragraph 53-56).  An artisan would have been motivated to have included Wnt3a with the mesenchymal culture medium of Hoffman because Ikeyama teaches that Wnt 3a can be used to successfully culture mesenchymal stem as in instant Claims 1, 5,7  10, 17-, 10-14,17-18
Dependent Claim taught by Hoffman
Hoffman does not require the presence of an ERK ½ inhibitor as in instant Claim 21.

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,
148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can
be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."

	In the present situation rationales A, B, E, G are applicable.  The clamed method was known in the art at the time of filing as indicated by the teachings of the cited references.  Hoffman teaches the inclusion of GSK3β inhibitors in its culture medium.  Ikeyama teaches Wnt 3a polypeptides.  Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation.  The cited prior art meets criteria set forth in both Graham and KSR.  






Conclusion

All claims stand rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/MARCIA S NOBLE/     Primary Examiner, Art Unit 1632